DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
Claims 1-5 and 7-15 are pending, claims 1, 9 and 12 are amended, and claim 6 is cancelled.

Response to Amendment
Claim 9 is amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Line 12 of both claims recites "walls the plurality" and should be amended to recite --walls of the plurality--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the first and second fluid channels" in line 7 and also recite "a plurality of the first channels" in line 8.  There is insufficient antecedent basis for the second limitation in the claims since it is unclear if “the first channels” refers to the first fluid channels.
Claims 1 and 12 recite the limitation "a plurality of second channels" in line 9.  There is insufficient antecedent basis for this limitation in the claims since it is not clear whether this limitation refers to second fluid channels or a different plurality of second channels.
Claims 1 and 12 recite the limitation "the walls" in line 11.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 and 12 recite the limitation "the channels" in line 13.  There is insufficient antecedent basis for this limitation in the claim since it is not clear whether “the channels” refers to “the first fluid channels” or “the second fluid channels” or both.
Claim 1 recites “the upstream parting wall an outer housing”. It is unclear whether the limitation should read “the upstream parting wall of an outer housing”, “the upstream parting wall, an outer housing” or the upstream parting wall and an outer housing”. Appropriate correction is required.
The claims interchange between the phrase “the first fluid channels” and “the first channels”, and likewise between “the second fluid channels” and “the second channels”. Consistency is required throughout the claims for antecedent basis.
Claims 2-5, 7-11 and 13-15 are rejected for the incorporation of the above due to their dependency on claims 1 and 12.

Allowable Subject Matter
Claims 1-5 and 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763